Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as of March 16, 2018 (“Effective
Date”), between Flotek Industries, Inc., a Delaware corporation (the “Company”),
and H. Richard Walton (“Employee”).

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Employment. The Company shall employ and continue to employ Employee, and
Employee shall be employed and continue to be employed with the Company, upon
the terms set forth in this Agreement for the period beginning on the date
hereof and ending on December 31, 2019 (the “Expiration Date”), unless
terminated earlier as set forth herein. The period during which the Employee is
employed by the Company is referred to as the “Employment Period.”

2. Position and Duties.

(a) Employee shall serve as Chief Accounting Officer of the Company and shall be
responsible for such duties as may be reasonably prescribed by the Board of
Directors of the Company or the Chief Executive Officer of the Company. Employee
will report to the Chief Executive Officer of the Company and work in the
Company’s Houston office.

(b) Employee shall devote his reasonable best efforts and his full business time
and attention (except for permitted vacation periods, periods of illness or
other incapacity) to the business and affairs of the Company, and it shall not
be considered a violation of this Agreement for the Employee to, (a) engage in
or serve such professional, civic, trade association, charitable, community,
religious or similar types of organizations or speaking selections as the
Employee may select; (b) serve with the consent of the Chief Executive Officer
of the Company on the boards of directors or advisory committees of any
entities, or engage in other business activities; and (c) attend to the
Employee’s personal matters and finances so long as such services and activities
in (a) – (c) do not significantly interfere with the performance of Employee’s
responsibilities as an employee of the Company.

3. Base Salary, Equity Award and Benefits.

(a) Employee’s annual base salary for the Employment Period shall initially be
$375,000 (the “Base Salary”), effective January 1, 2018. The Base Salary shall
be payable in equal installments in accordance with the Company’s general
payroll practices and shall be subject to required withholding. Any change in
Base Salary shall be at the sole discretion of the Compensation Committee of the
Board of Directors of the Company. During the Employment Period, Employee will
be eligible to participate in the Company’s employee benefit programs.

(b) On the Effective Date, the Company shall issue to Employee 30,000 shares of
restricted common stock of the Company (the “Restricted Stock”), which will be
subject to the provisions of a restricted stock agreement between the Company
and Employee issued under the Company’s 2014 Long-Term Incentive Plan.



--------------------------------------------------------------------------------

(c) Employee shall be eligible for annual bonuses in accordance with the
Management Incentive Plan (the “MIP”) of the Company, pursuant to such terms as
shall be established by the Compensation Committee of the Board. The Employee’s
target bonus percentage for the 2018 MIP shall be 75 percent (75)%. Employee
will be eligible to participate in the Performance Unit Plan (the “PUP”) of the
Company pursuant to the terms of that plan and such terms as shall be
established by the Compensation Committee of the Board. The factor for the 2018
PUP to determine the Employee’s award value shall be 1.35.

(d) The Company shall reimburse Employee for all reasonable expenses incurred in
the course of performing duties under this Agreement which are consistent with
the Company’s policies in effect with respect to travel, entertainment and other
business expenses pursuant to applicable Treasury Regulations.

(e) Employee may be eligible to receive annual merit raises approved at the
discretion of the Compensation Committee of the Board of Directors of the
Company.

(f) Employee shall be eligible for vacations in accordance with Company policies
with a minimum of four weeks’ vacation during each year in the Employment
Period.

4. Employment Term and Termination.

(a) The Employment Period shall continue until terminated upon the earlier of
(i) the Expiration Date, (ii) Employee’s resignation with or without Good Reason
or Employee’s death or Disability or (iii) the termination of the Employee by
the Company with or without Cause.

(b) Employee’s employment with the Company will be “At Will,” meaning that
either Employee or the Company may terminate Employee’s employment at any time
and for any reason, with or without Cause or Good Reason. The date on which the
Employees’ employment is terminated is referred herein as the “Termination
Date.” If the reason for termination is without Cause or with Good Reason,
Employee would receive a severance package consistent with the terms and
conditions set forth in Section 5 below.

5. Severance.

(a) If Employee’s employment with the Company is terminated by the Company
without Cause or by Employee with Good Reason prior to the Expiration Date, and
provided that Employee signs and delivers to the Company a Confidential
Severance and Release Agreement in a reasonable form as provided by the Company
(the “Release Agreement”) within 60 days following the termination of Employee’s
employment with the Company (such 60th day being referred to as the “Release
Date”) and does not revoke such signed Release Agreement, Employee shall be
entitled to receive severance compensation equal to the following:

 

2



--------------------------------------------------------------------------------

(i) if the Date of Termination occurs prior to the first anniversary of the
Effective Date, 100 percent (100)% of the sum of the Employee’s annual Base
Salary and Target Bonus for purposes of the MIP in effect for the year in which
the Termination Date occurs (determined regardless of the actual results of the
Company for that year) or

(ii) if the Date of Termination occurs on or after the first anniversary of the
Effective Date and prior to the Expiration Date, 75 percent (75)% of the sum of
the Employee’s annual Base Salary and Target Bonus for purposes of the MIP in
effect for the year in which the Termination Date occurs (determined regardless
of the actual results of the Company for that year), which amount under
Section 5(a)(i) or (ii), as applicable, shall be payable in nine (9) monthly
installments equal to one-ninth of such severance compensation, subject to
required withholding, payable at the end of each of the next nine (9) full
calendar months following the first full calendar month following the Release
Date, and

(iii) if the Employee timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall reimburse the Employee for the monthly COBRA premium paid by the
Employee for Employee and Employee’s dependents who were covered immediately
preceding the Date of Termination. The reimbursement under Section 5(a)(2) shall
be paid to the Employee prior to the last day of the month immediately following
the month in which the Executive timely remits the premium payment, and the
Employee shall be eligible to receive such reimbursement until the earliest of:
(i) the 12-month anniversary of the Date of Termination; (ii) the date the
Employee (or Employee’s dependents, if applicable) is no longer eligible to
receive COBRA continuation coverage; and (iii) the date on which the Employee
receives substantially similar coverage from another employer or other source.

(b) Notwithstanding anything to the contrary herein contained, except to the
extent required by law, the Company shall not be required to pay any amounts
under this Section 5 or elsewhere in this Agreement if Employee is in breach of
any of its obligations under this Agreement or any other Agreement with the
Company, including without limitation, all employee policies of the Company and
any obligation relating to the treatment of Company confidential information and
any non-compete obligation.

(c) If Employee’s employment with the Company is terminated for Cause or death
or Disability, or Employee resigns without Good Reason, Employee shall be
entitled to receive: (i) Employee’s Base Salary earned and payable through the
Termination Date; (ii) any accrued but unused vacation/time off to the extent
required under applicable law; (iii) reimbursement for all incurred but
unreimbursed expenses to the extent Employee is entitled to be reimbursed; and
(iv) any other earned but unpaid compensation, if applicable, as of the
Termination Date.

(d) For purposes of this Agreement, the following terms shall have the meanings
set forth below:

“Cause” shall mean (i) Employee’s failure to substantially perform one or more
of Employee’s essential duties and obligations to the Company (other than any
such failure resulting from a Disability) which, to the extent such failure is
remediable, Employee

 

3



--------------------------------------------------------------------------------

fails to remedy in a reasonable period of time (not to exceed 60 days) after
receipt of written notice from the Company; (ii) Employee’s refusal or failure
to comply with the reasonable and legal directives of the Board of Directors
after written notice from the Board describing Employee’s failure to comply and,
if such failure is remediable, Employee’s failure to remedy same within 21 days
of receiving written notice; (iii) any act of personal dishonesty, fraud or
misrepresentation taken by Employee which was intended to result in or resulted
in substantial gain or personal enrichment of the Employee at the expense of the
Company; (iv) Employee’s violation of a federal or state law or regulation
applicable to the Company’s business which violation was or is reasonably likely
to be materially injurious to the Company; (v) Employee’s conviction of, or plea
of nolo contendere or guilty to, a felony under the laws of the United States or
any State that is reasonably likely to reasonably likely to be materially
injurious to the Company; (vi) Employee’s abuse of drugs, other narcotics or
alcohol during working hours or where such abuse (whenever occurring) impacts on
Employee’s working day, (vii) Employee’s breach of any of his obligations under
any written agreement with the Company (including without limitation this
Agreement and any proprietary information and inventions assignment agreement
with the Company) which, to the extent such breach is remediable, Employee fails
to remedy in a reasonable period of time (not to exceed 60 days) after receipt
of written notice from the Company; or (viii) Employee’s violation of a policy
of the Company which, to the extent such failure is remediable, Employee fails
to remedy in a reasonable period of time (not to exceed 30 days) after receipt
of written notice from the Company.

“Disability” shall have the meaning assigned to such term in Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended (the “Code”).

“Good Reason” shall exist upon the occurrence of one of the following Company
actions (unless Employee consents in writing to such action(s)): (i) a material
reduction of the Employee’s salary and employee benefits to which the Employee
was entitled immediately prior to such reduction unless such reduction applies
to all similarly situated executives, (ii) a material reduction in the duties,
authority or responsibilities relative to the Employee’s duties, authority or
responsibilities as in effect immediately prior to such reduction, provided,
however, that if the Company assigns to the Employee duties for another senior
executive position with the Company, such assignment shall not constitute Good
Reason; or (iii) the relocation of the Employee to a facility or a location more
than fifty (50) miles from the Employee’s then present location; provided,
however, that (A) Employee must provide the Company with written notice of the
occurrence of such action(s) within 60 days of the initial occurrence of such
action(s) and of his intent to terminate employment based on such action(s), (B)
the written notice must describe the event constituting Good Reason in
reasonable detail, and (C) within 30 days from the date that such written notice
is received by the Company, the Company must cure such action(s).

(e) If there is a Change of Control of the Company prior to the Expiration Date:
(i) Restricted Stock granted pursuant to Section 3(b) will become vested as set
forth in the Restricted Stock Agreement, (ii) awards granted pursuant to the
then applicable MIP and PUP will become subject to, and affected by, the Change
of Control provisions contained in such

 

4



--------------------------------------------------------------------------------

plans, and (iii) if Employee’s employment with the Company is terminated by the
Company without Cause or by Employee for Good Reason prior to the Expiration
Date, Employee will thereafter be entitled to receive severance pursuant and
subject to the terms and conditions of Section 5 of this Agreement.

(f) Notwithstanding anything herein to the contrary, (i) to the extent required
by Section 409A of the Code, each reimbursement or in-kind benefit provided
under this Agreement shall be provided in a manner and at a time that complies
with Section 409A; (ii) if at the time of Employee’s termination of employment
with the Company, Employee is a “specified employee” within the meaning of
Section 409A of the Code, and the deferral of the commencement of any payments
or benefits (or portions thereof) otherwise payable hereunder as a result of
such termination of employment is necessary in order to prevent any accelerated
or additional tax under Section 409A of the Code, then the payment or benefits
shall be delayed to the earliest date required under Section 409A of the Code to
the extent and amount necessary to comply with Section 409A of the Code, with
such delayed payments to be accumulated and made in lump sum on the first
business day following the earliest date permitted by Section 409A of the Code,
(iii) for purposes of this Section 5, a termination of employment only occurs if
it constitutes a “separation from service” under Section 409A of the Code, and
(iv) each payment identified in Section 5(a)(i)-(iii), including each separate
installment payment identified thereunder, will be considered the right to a
series of separate payments. Notwithstanding any other provision in the
Agreement, the Company and Employee will cooperate in good faith to amend or
modify the Agreement so that the payments under this Agreement qualify for
exemption from or comply with Code Section 409A; provided, however, that the
Company makes no representations that the payments under the Agreement shall be
exempt from or comply with Section 409A of the Code.

6. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by a nationally recognized overnight
delivery service, or mailed by first class mail, return receipt requested, to
the recipient at the address below indicated:

Notices to Employee:

H. Richard Walton

 

                                                 

 

                                                 

Notices to the Company:

Flotek Industries, Inc.

Attn: General Counsel

10603 W. Sam Houston Pkwy. N., Suite 300

Houston, TX 77043

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or, if sent by first class mail, three (3) days after so mailed.

 

5



--------------------------------------------------------------------------------

7. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

8. Complete Agreement. Except with respect to any proprietary information and
inventions assignment agreement between the Company and the Employee, this
Agreement embodies with respect to the subject matter hereof the complete
agreement and understanding among the parties and supersedes and preempts with
respect to the subject matter hereof any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

9. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

10. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Employee, the Company and their respective
heirs, successors and assigns, except that Employee may not assign his rights or
delegate his obligations hereunder without the prior written consent of the
Company except by operation of law to Employee’s estate upon the death of
Employee.

11. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Texas, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Texas or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Texas.

12. Consent to Personal Jurisdiction. Subject to terms and conditions of
Section 13, any suit, action or other proceeding arising out of or based upon
this Agreement and any other agreement with the Company shall be brought in the
U.S. District Court for the Southern District of Texas, Houston Division.

13. Arbitration and Equitable Remedies. Employee agrees that any dispute or
controversy arising out of or relating to any interpretation, construction,
performance or breach of this Agreement, shall be settled by arbitration to be
held in Houston, Texas, in accordance with the rules then in effect of the
American Arbitration Association, provided however, the parties will be entitled
to full and liberal evidentiary discovery in accordance with the rules governing
civil litigation in courts of the same jurisdiction. The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final,

 

6



--------------------------------------------------------------------------------

conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. The
Company shall pay the legal costs and expenses of such arbitration; however, the
prevailing party shall be entitled to recover from the non-prevailing party all
reasonable legal costs and expenses incurred including staff time, court costs,
attorneys’ fees, and all other related expenses incurred in such arbitration.

14. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Employee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of such
provision or any other provision of this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

FLOTEK INDUSTRIES, INC. By:   /s/ John W. Chisholm Name:   John W. Chisholm
Title:   President and Chief Executive Officer

 

/s/ H. Richard Walton H. Richard Walton

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 

8